


Exhibit 10.88

 

WAIVER AND CONSENT TO CREDIT AGREEMENT
Dated as of February 4, 2005

This WAIVER AND CONSENT (this “Agreement”) is among WORLDSPAN TECHNOLOGIES INC.
(formerly known as Travel Transaction Processing Corporation), a Delaware
corporation (“WTI”), WS HOLDINGS LLC, a Delaware limited liability company
(“LP”), and WORLDSPAN, L.P., a Delaware limited partnership (the “Borrower”),
and LEHMAN COMMERCIAL PAPER INC., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

A.            WTI, LP, the Borrower, the Lenders and the Administrative Agent
have entered into that certain Credit Agreement, dated as of June 30, 2003, by
and among WTI, LP, the Borrower, the lenders from time to time party thereto
(the “Lenders”), Lehman Brothers Inc., as sole and exclusive advisor, joint lead
arranger and joint book-runner, Deutsche Bank Securities Inc., as syndication
agent, joint lead arranger and joint book-runner, JPMorgan Chase Bank, N.A.,
Citicorp North America, Inc. and Dymas Funding Company, LLC, as documentation
agents, and the Administrative Agent (as amended from time to time, the “Credit
Agreement”; capitalized terms used but not otherwise defined herein are used
with the meanings given such terms in the Credit Agreement).

B.            The Borrower intends to (i) issue (the “Notes Offering”)
$350,000,000 in aggregate principal amount of its Senior Second Lien Secured
Floating Rate Notes due 2011 (the “Senior Secured Notes”), which shall be
secured on a second priority basis by substantially all of the assets of the
Borrower and its Subsidiaries, (ii) concurrently repay all of the outstanding
Term Loans and any accrued and unpaid interest thereon and terminate the Term
Loan Facility, (iii) consummate a tender offer and consent solicitation (the
“Tender Offer”) to repurchase up to all, but at least a majority, of the
Borrower’s outstanding Senior Notes and to amend the Senior Notes Indenture to
remove certain of the restrictive covenants therein, which Tender Offer was
commenced on January 25, 2005 and is expressly conditioned upon the receipt of
any consents required under the Credit Agreement to consummate the Tender Offer,
(iv) concurrently make a cash distribution of up to $10,000,000 to WTI and LP
(and LP intends to pay any such dividends received to WTI) to permit WTI to
refinance the Seller Note in an aggregate principal amount of $45,000,000
originally issued to American and currently held by Affiliates of CVC for a
combination of up to $10,000,000 in cash and subordinated notes of WTI (which
will be issued to the current holders of the Seller Note or to one or more third
parties, including an Affiliate of the Borrower) (the “WTI Notes”), in form and
substance consistent with the terms thereof described in the preliminary
offering memorandum with respect to the Notes Offering (the “Notes Offering
Memorandum”) and otherwise reasonably satisfactory to the Administrative Agent
(the “Seller Note Refinancing”) and (v)(1) make a cash payment of up to
$7,700,000 in the aggregate to WTI to permit it to prepay and terminate up to
$4,600,000 of sponsor advisory fees to an Affiliate of CVC and to make a special
cash dividend of up to $3,100,000 to holders of WTI’s Class B Common Stock
(collectively, the “Sponsor Payments”) and (2) amend the advisory agreement
between the Borrower and WTI, the advisory agreement between WTI and the
Affiliate of CVC and the certificate of incorporation of WTI to permit the
Sponsor Payments, which amendments shall be in form and substance reasonably
satisfactory to the Administrative Agent (the “Sponsor Amendments”).

C.            In connection with the foregoing, WTI, LP and the Borrower have
requested that the Administrative Agent and the requisite Lenders enter into
this waiver and consent, as set forth herein, and the Administrative Agent and
the requisite Lenders are willing to enter into such waiver and consent on the
terms and conditions stated below.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.     WAIVER.  Upon the terms and subject to the conditions set forth herein
and in reliance on the representations and warranties of the Loan Parties set
forth herein, the requisite Lenders hereby waive, until March 15, 2005,
compliance with the following provisions of the Credit Agreement and the
Guarantee and Collateral Agreement, in each case for the limited purposes set
forth below:

(a)           Mandatory Prepayments.  The requirement set forth in Sections
2.12(a) and (d) of the Credit Agreement that, after payment in full of the Term
Loans, the Borrower and/or WTI use the Net Cash Proceeds of the Notes Offering
and the Seller Note Refinancing (if any) to permanently reduce the Revolving
Credit Commitments and replace outstanding Letters of Credit and/or deposit an
amount in immediately available fund in a cash collateral account established
with the Administrative Agent for the benefit of the Secured Parties, so long as
such proceeds are used as described above.

(b)           Limitation on Indebtedness.  The requirement set forth in Section
7.2 of the Credit Agreement that WTI, LP and the Borrower not create, incur,
assume or suffer to exist any Indebtedness other than Indebtedness permitted
thereunder, to the limited extent necessary to permit the Notes Offering and the
incurrence of the obligations under the Senior Secured Notes, each on terms and
conditions consistent with those described in the Notes Offering Memorandum, and
to permit the Seller Note Refinancing and the incurrence of the obligations
under the WTI Notes, each on terms and conditions consistent with those
described in the Notes Offering Memorandum and otherwise reasonably satisfactory
to the Administrative Agent.

(c)           Limitation on Liens.  The requirement set forth in Section 7.3 of
the Credit Agreement that WTI, LP and the Borrower not create, incur, assume or
suffer to exist any Lien upon any of its Property other than Liens permitted
thereunder, to the limited extent necessary to permit the incurrence of
second-priority Liens on the Collateral securing the Senior Secured Notes
(junior to the Liens securing the Obligations); provided, however, that this
waiver shall be subject to the negotiation, execution and delivery of
intercreditor arrangements between the holders of the Senior Secured Notes and
the Lenders under the Credit Agreement, pursuant to an agreement with terms and
conditions consistent with those described in the Notes Offering Memorandum and
otherwise reasonably satisfactory to the Administrative Agent (the
“Intercreditor Agreement”).

(d)           Limitation on Restricted Payments.  The requirement set forth in
Section 7.6 of the Credit Agreement that WTI, LP and the Borrower not make any
Restricted Payments (other than those specified therein), to the limited extent
necessary to permit any Restricted Payments necessary to consummate the Seller
Note Refinancing, make the Sponsor Payments and make cash interest payments on
the WTI Notes to the extent permitted by the indenture governing the Senior
Secured Notes.

(e)           Limitation on Optional Payments and Modifications of
Indebtedness.  The requirements set forth in Section 7.9 of the Credit Agreement
that WTI, LP and the Borrower not (i) make or offer to make any optional or
voluntary payment, prepayment, repurchase or redemption of, or otherwise
voluntarily or optionally defease, any Indebtedness, or segregate funds for any
such payment, prepayment, repurchase, redemption or defeasance, and (ii) amend,
modify or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any Indebtedness, in each case to
the limited extent necessary to (x) waive (the “Tender Offer Commencement
Waiver”) any Default or Event of Default arising from the commencement and
making of the Tender Offer (the “Tender Offer Commencement Default”), (y) permit
the consummation of the Tender Offer and (z) permit the Seller Note Refinancing.

 

2

--------------------------------------------------------------------------------


 

(f)            Limitation on Transactions with Affiliates.  The requirement set
forth in Section 7.10 of the Credit Agreement that WTI, LP and the Borrower not
enter into any transaction with any Affiliate unless such transaction is (a) not
otherwise prohibited under the Credit Agreement, (b) in the ordinary course of
business of WTI, LP, the Borrower, as the case may be, or otherwise expressly
permitted under the Credit Agreement, and (c) upon fair and reasonable terms no
less favorable to WTI, LP or the Borrower, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate, in each case to the limited extent necessary to permit the
consummation of the Seller Note Refinancing, the execution and delivery of the
Sponsor Amendments and the making of the Sponsor Payments.

(g)           Limitation on Negative Pledge Clauses.  The requirement set forth
in Section 7.13 of the Credit Agreement that WTI, LP and the Borrower not enter
into or suffer to exist or become effective any agreement that prohibits or
limits the ability of any Loan Party of any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property or revenues,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of any guarantor, its obligation under the Guarantee and Collateral
Agreement, to the limited extent necessary to permit the execution and delivery
of the Senior Secured Notes and the indenture governing the Senior Secured Notes
(each of which must be on terms and conditions consistent with those described
in the Notes Offering Memorandum and which must specifically permit the
first-priority Liens securing the Obligations) and the WTI Notes.

(h)           Limitation on Restrictions on Subsidiary Distributions.  The
requirement set forth in Section 7.14 of the Credit Agreement that WTI, LP and
the Borrower not enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Loan Party of any of
its Subsidiaries to make certain Restricted Payments or Investments or transfer
any of its assets to any Loan Party or any other Subsidiary, to the limited
extent necessary to permit the execution and delivery of the Senior Secured
Notes and the indenture governing the Senior Secured Notes (each of which must
be on terms and conditions consistent with those described in the Notes Offering
Memorandum) and the WTI Notes.

(i)            Limitation on Activities of WTI and LP.  The requirement set
forth in Section 7.17 of the Credit Agreement that WTI and LP and the Borrower
not (a) conduct, transact or otherwise engage in, or commit to conduct, transact
or otherwise engage in, any business or operations other than those incidental
to its ownership of the Capital Stock of LP, the Borrower and the Canadian
Parent or (b) to incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations other than those permitted
thereunder, to the limited extent necessary to permit (1) the pledge by WTI and
LP of all of the capital stock of the Borrower on a second priority basis to
secure the Borrower’s obligations under the Senior Secured Notes and any
activities and obligations ancillary thereto; provided, however, that this
waiver shall be subject to the negotiation, execution and delivery of
intercreditor arrangements between the holders of the Senior Secured Notes and
the Lenders under the Credit Agreement, pursuant to the Intercreditor Agreement,
(2) the consummation of the Seller Note Refinancing, (3) the incurrence of the
obligations under the WTI Notes, (4) the execution and delivery of the Sponsor
Amendments and (5) the making of the Sponsor Payments.

(j)            Guarantee and Collateral Agreement.  Any covenants set forth in
the Guarantee and Collateral Agreement prohibiting the consummation of the Notes
Offering or any actions to be taken or agreements to be entered into in relation
thereto, to the limited extent necessary to permit the incurrence of
second-priority Liens securing the Senior Secured Notes (junior to the Liens
securing the Obligations); provided, however, that this waiver shall be subject
to the negotiation, execution and delivery of the Intercreditor Agreement.

 

3

--------------------------------------------------------------------------------


 

(k)           Representations.  Any Default or Event of Default resulting solely
from the making of any representation or warranty in the Loan Documents and such
representation or warranty not being true and correct in all material respects
solely as a result of the consummation of the transactions contemplated by this
Agreement, to the limited extent necessary to permit the consummation of the
transactions contemplated by this Agreement.

2.     CONDITIONS TO EFFECTIVENESS.

 

(a)           The effectiveness of the waivers contained in Section 1 of this
Agreement is conditioned upon satisfaction of the following conditions precedent
(the date on which all such conditions precedent in this Section 2(a) have been
satisfied being referred to herein as the “Initial Waiver Effective Date”):


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE EXECUTED THIS AGREEMENT,
SHALL HAVE RECEIVED WRITTEN AUTHORIZATION TO EXECUTE THIS AGREEMENT FROM LENDERS
CONSTITUTING THE REQUISITE LENDERS, AND SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AGREEMENT EXECUTED BY WTI, LP AND BY THE BORROWER AND COUNTERPARTS OF THE
CONSENT ATTACHED HERETO AS ANNEX I (THE “CONSENT”) EXECUTED BY EACH OF THE
GRANTORS, AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT; AND


(II)           EACH OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 3 BELOW
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE INITIAL
WAIVER EFFECTIVE DATE.

(b)           The effectiveness of the waivers contained in Section 1 of this
Agreement (other than the Tender Offer Commencement Waiver) is further
conditioned upon (1) the contemporaneous (A) issuance of the Senior Secured
Notes, (B) repayment of the Term Loans in full and (C) the acceptance for
payment by the Borrower of at least a majority in principal amount of the Senior
Secured Notes tendered pursuant to the Tender Offer and (2) satisfaction of the
following additional conditions precedent:


(I)            EACH OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 3 BELOW
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE ON
WHICH ALL CONDITIONS PRECEDENT IN CLAUSE (B)(1) ABOVE HAVE BEEN SATISFIED;


(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PAYMENT IN
IMMEDIATELY AVAILABLE FUNDS OF ALL EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
(INCLUDING, WITHOUT LIMITATION, LEGAL FEES) REIMBURSABLE UNDER THE CREDIT
AGREEMENT AND FOR WHICH INVOICES HAVE BEEN PRESENTED;


(III)          WTI, LP, THE BORROWER, THE TRUSTEE UNDER THE SENIOR NOTES
INDENTURE, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT (IF ANY) SHALL HAVE
DULY EXECUTED AND DELIVERED THE INTERCREDITOR AGREEMENT;


(IV)          WTI SHALL HAVE DULY EXECUTED AND DELIVERED THE WTI NOTES; AND


(V)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS,
INSTRUMENTS, CERTIFICATES, OPINIONS AND APPROVALS AS IT MAY REASONABLY REQUEST.

3.     REPRESENTATIONS AND WARRANTIES.  Each of WTI, LP and the Borrower
represents and warrants jointly and severally to the Administrative Agent and
the Lenders as follows:

(a)           Authority.  Each of WTI, LP and the Borrower has the requisite
power and authority to execute, deliver and perform its obligations under this
Agreement.  Each Grantor has the requisite power and authority to execute,
deliver and perform its obligations under the Consent and the Loan Documents (as
amended hereby).  The execution, delivery and performance by WTI, LP and the
Borrower of this

 

4

--------------------------------------------------------------------------------


 

Agreement and by the Grantors of the Consent, and the performance by each Loan
Party of each Loan Document (as amended hereby) to which it is a party have been
duly approved by all necessary organizational action of such Loan Party and no
other corporate proceedings on the part of such Loan Party are necessary to
consummate such transactions.

(b)           Enforceability.  This Agreement has been duly executed and
delivered by WTI, LP and the Borrower, and the Consent has been duly executed
and delivered by each Grantor.  When the Conditions to Effectiveness in Section
2 of this Agreement have been satisfied, each of this Agreement, the Consent and
each Loan Document (as amended hereby) is the legal, valid and binding
obligation of each Loan Party party hereto and thereto, enforceable against such
Loan Party in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought in proceedings in equity or
at law).

(c)           Representations and Warranties.  The representations and
warranties made by any of the Loan Parties contained in each Loan Document
(other than any such representations and warranties that, by their terms, are
specifically made as of a date other than the date hereof) are true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof (other than any representations and warranties that would not
be true and correct in all material respects solely as a result of the
consummation of the transactions contemplated by this Agreement).

(d)           No Conflicts.  Neither the execution, delivery and performance of
the Consent, this Agreement, nor the performance of and compliance with the
terms and provisions hereof or of the Credit Agreement (as amended hereby) by
any Loan Party will, at the time of such performance, (a) violate any
Requirement of Law or any material Contractual Obligation of any Loan Party or
(b) result in, or require, the creation or imposition of any Lien (other than
Liens created by the Loan Documents) on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.

(e)           No Default.  Both before and after giving effect to this
Agreement, no event has occurred and is continuing that constitutes a Default or
Event of Default (other than the Tender Offer Commencement Default).

4.     REFERENCE TO AND EFFECT ON CREDIT AGREEMENT.

 

(a)           If and when this Agreement becomes effective, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.

(b)           The Credit Agreement, as amended hereby, and the Guarantee and
Collateral Agreement and the other Loan Documents are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed. 
Without limiting the generality of the foregoing, the Security Documents and all
of the Collateral described therein do and shall continue to secure the payment
of all Obligations under and as defined in the Credit Agreement, as amended
hereby.

(c)           The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of any Lender or Agent
under any of the Loan Documents or constitute, except as expressly set forth
herein, a waiver or amendment of any provision of any of the Loan Documents.

 

5

--------------------------------------------------------------------------------


 

(d)           This Agreement is a Loan Document.  The provisions of Sections
10.12 and 10.20 of the Credit Agreement shall apply with like effect to this
Agreement.

5.     COUNTERPARTS.  This Agreement and the Consent may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement (or any authorization to execute this Agreement) or the Consent by
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

6.     GOVERNING LAW.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

WORLDSPAN TECHNOLOGIES INC. (f/k/a Travel Transaction Processing Corporation),

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ RAKESH GANGWAL

 

 

Name: Rakesh Gangwal

 

 

Title: Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

WS HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ RAKESH GANGWAL

 

 

Name: Rakesh Gangwal

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

WORLDSPAN, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

/s/ RAKESH GANGWAL

 

 

Name: Rakesh Gangwal

 

 

Title: Chairman, President and Chief Executive Officer

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 /s/ CRAIG MALLOY

 

 

Name: Craig Malloy

 

 

Title: Authorized Signatory

 

8

--------------------------------------------------------------------------------
